ITEMID: 001-86520
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: CAMERON v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Ledi Bianku;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Mr Craig Cameron, is a British national who was born in 1964 and lives in Stamford. The United Kingdom Government (“the Government”) were represented by their Agent, Mr D. Walton of the Foreign and Commonwealth Office, London.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant received a notice of intended prosecution requiring him to name the driver of his car on 31 March 2003. The applicant declined to sign the form, maintaining that the car belonged to his employer.
On 4 December 2003, the Magistrates’ Court convicted the applicant of an offence under section 172(3) of the Road Traffic Act 1988 for failing to give information as to the identity of the driver of his car. He was fined GBP 400 and ordered to pay GBP 160 costs, with his licence to be endorsed with three penalty points.
The applicant appealed to the Crown Court, invoking Articles 6 and 10 of the Convention. It rejected his appeal after a hearing on 24 November 2004.
The relevant domestic law and practice are set out in O’Halloran and Francis v. the United Kingdom [GC], nos. 15809/02 and 25624/02, §§ 2531, ECHR 2007...
